DENY; and Opinion Filed May 20, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00578-CV

                     IN RE RODNEY JAMES ROHRICH, M.D., Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-15886

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate a May 2, 2019 show cause order and a March 4, 2019 order compelling production of data

referenced in an April 2018 article written by relator. To be entitled to mandamus relief, a relator

must show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown an abuse of

discretion. Further, relator has not presented his arguments to the trial court regarding compliance

with the order compelling production or regarding objections to the production. He is, therefore,

not entitled to mandamus relief.      In re Coppola, 535 S.W.3d 506, 510 (Tex. 2017) (orig.

proceeding) (“Due to the extraordinary nature of the remedy, the right to mandamus relief

generally requires a predicate request for action by the respondent, and the respondent’s erroneous

refusal to act”). Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP.
P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


190578F.P05




                                               –2–